Citation Nr: 1733305	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in January 2017.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to an increased rating for the Veteran's right ankle condition and claims to reopen the matters denied in the February 2011 RO rating decision (neck, low back, right shoulder, left hip, bilateral knee, bilateral elbow and head condition) have been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially asserts that his January 2013 VA examination is inadequate and that his left shoulder condition has worsened.   See VA Form 9 from June 2013 and 2017 Board hearing.  

In questioning the adequacy of the examination, he felt that imaging studies were not adequately considered and that the report discussed his right shoulder in error (rather than his left shoulder) within the report.  
In reporting a worsening of symptoms, he explained that his left shoulder was weaker.  He had radiating pain and cramping.  He described functional impairment such as trouble vacuuming and walking while swinging his arms.  He could not perform lifting or pulling activities, which negatively impacted his work performance.  He did not receive ongoing treatment for his left shoulder condition.  In light of the Veteran's statements suggesting a worsening of the condition and errors found within the examination report, the Board finds an additional VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA shoulder examination to address the current nature and severity of his left shoulder condition.  The claims file must be reviewed and the review noted in the report.  

All symptoms of the Veteran's left shoulder condition should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence. 

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

Address the Veteran's contentions of bone spurs and cysts on his humerus that he believes have been revealed by imaging studies.  



2.  Thereafter, the claim on appeal should be readjudicated.  If any of the benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







